Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed 2/10/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because: There is no English translation for the foreign reference: CN 104849645 A. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because:

The opening sentence “Systems, methods, techniques and apparatuses of prognostic testing are disclosed.” is improper.
           
Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8, 9, 10, 11, 18, 19, 20, 21, 22, 23 and 24 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Li et al. (Hereinafter “Li”) in the US Patent Application Publication Number US 20170063280 A1.


Regarding claim 1, Li teaches a power switch system (backup power for synchronous machine systems and more particularly but not exclusively to a backup power system used to provide power to DC exciter unit during a power failure; Paragraph [0001] Line 1-4; Figure 2: Modified Figure 2 of Li below) comprising: 
a power switch [233] (Current selection circuit 231 includes switch 233; Paragraph [0016] Line 6-7); 
a current sensor [235] (resistor 235 as the current sensor because resistor can sense current and functions as a current sensor) coupled in series with the power switch [233] (Current selection circuit 231 includes switch 233 and resistor 235 serially coupled; Paragraph [0016] Line 6-8); 
a test current injection circuit (Figure 2: Modified Figure 2 of Li shows the test current injection circuit) comprising: 
a first direct current (DC) bus rail [223] (DC bus 223) including an output terminal and a first power supply terminal (Figure 2: Modified Figure 2 of Li below shows a first direct current (DC) bus rail [223] (DC bus 223) including an output terminal and a first power supply terminal), 
a second DC bus rail including an input terminal and a second power supply terminal, a diode [239] (Energy storage circuit 230 includes current selection circuit 231, Zener diode 239; Paragraph [0016] Line 1-2) coupled to the first DC bus rail [ 223] (Figure 2: Modified Figure 2 of Li below shows a second DC bus rail including an input terminal and a second power supply terminal, a diode coupled to the first DC bus rail), and 
a leg [241+243] coupled to the first DC bus rail [223] between the diode [239] and the first power supply terminal and coupled to the second DC bus rail between the input terminal and the second power supply terminal (Figure 2: Modified Figure 2 of Li below a leg [241+243] coupled to the first DC bus rail [223] between the diode [239] and the first power supply terminal and coupled to the second DC bus rail between the input terminal and the second power supply terminal), the leg including a capacitor [241] and a semiconductor device [243] coupled in series (Energy storage circuit 230 includes current selection circuit 231, Zener diode 239, ultracapacitor 241, switching device 243; Paragraph [0016] Line 1-2); and 

    PNG
    media_image1.png
    781
    728
    media_image1.png
    Greyscale

Figure 2: Modified Figure 2 of Li
a controller [245] configured to operate the test current injection circuit to transmit a test current to the current sensor and receive an output voltage based on the test current (controller 245 is a comparator. Driver 247 is structured to operate switch 233. When the voltage across ultracapacitor 241 is significantly less than the maximum desired voltage, controller 245 is structured to signal driver 247 to close switch 233 to increase the current to ultracapacitor 241. When the voltage across ultracapacitor 241 is equal or in close proximity to the desired voltage, controller 245 is structured to signal driver 247 to open the switch to decrease the current to ultracapacitor 241; Paragraph [0017] Line 7-16).

Regarding claim 8, Li teaches a power switch system, wherein 
the test current includes a magnitude greater than a short-circuit threshold, and wherein the controller determines a health status of the controller in response to determining whether the controller outputted an open signal to a gate driver in response to the test current injection circuit transmitting the test current (a DC excitation circuit for a synchronous machine, the circuit comprising: a converter structured to receive power from a power source and output DC power; a DC bus including a positive rail and a negative rail, the DC bus structured to receive power from the converter and provide power to a field winding of a synchronous motor; and an energy storage circuit including at least one ultracapacitor structured to receive power from the power source, store the power, and passively provide power to the field winding when the voltage of the DC bus falls below a predetermined level; Paragraph [0045] Line 1-11).

Regarding claim 9, Li teaches a power switch system, wherein 
the test current injection circuit comprises a resistor [227] coupled to the first DC bus [223] between the diode [239] and the leg [243+241], wherein the diode is structured to block a load current from conducting through the leg, and wherein the semiconductor device includes a semiconductor switch and a second diode (DC bus 223 which is coupled to converter 221; field winding 227 which is operatively coupled across DC bus 223; and varistor 225 which is operatively coupled across DC bus 223. It shall be appreciated that circuit 220, network 210, and the features and components thereof may include some or all of the structural and functional features described above in connection with DC excitation circuit 130; Paragraph [0015] Line 3-10; Figure 4 shows the second diode), the semiconductor device being arranged to conduct a charging current flowing between the first power supply terminal and the second power supply terminal (In one embodiment, ultracapacitor 241 is an ultracapacitor bank. Device 243 is structured to allow current to pass from ultracapacitor 241 to DC bus 223 but block current from DC bus 223 to ultracapacitor 241. In one embodiment, switching device 243 is a diode; Paragraph [0019] Line 4-8).


Regarding claim 10, Li teaches a power switch system, wherein 
the controller [245] operates the test current injection circuit to transmit the test current to the current sensor after determining the power switch is in a zero current condition (controller 245 is a comparator. Driver 247 is structured to operate switch 233. When the voltage across ultracapacitor 241 is significantly less than the maximum desired voltage, controller 245 is structured to signal driver 247 to close switch 233 to increase the current to ultracapacitor 241. When the voltage across ultracapacitor 241 is equal or in close proximity to the desired voltage, controller 245 is structured to signal driver 247 to open the switch (which is zero current condition as the switch is open) to decrease the current to ultracapacitor 241; Paragraph [0017] Line 7-16).

Regarding claim 11, Li teaches a method comprising: operating a power switch system including:  (backup power for synchronous machine systems and more particularly but not exclusively to a backup power system used to provide power to DC exciter unit during a power failure; Paragraph [0001] Line 1-4; Figure 2: Modified Figure 2 of Li below) including: 
a power switch [233] (Current selection circuit 231 includes switch 233; Paragraph [0016] Line 6-7); 
a current sensor [235] (resistor 235 as the current sensor because resistor can sense current and functions as a current sensor) coupled in series with the power switch [233] (Current selection circuit 231 includes switch 233 and resistor 235 serially coupled; Paragraph [0016] Line 6-8); 
a test current injection circuit (Figure 2: Modified Figure 2 of Li shows the test current injection circuit) comprising: 
a first direct current (DC) bus rail [223] (DC bus 223) including an output terminal and a first power supply terminal (Figure 2: Modified Figure 2 of Li below shows a first direct current (DC) bus rail [223] (DC bus 223) including an output terminal and a first power supply terminal), 
a second DC bus rail including an input terminal and a second power supply terminal, a diode [239] (Energy storage circuit 230 includes current selection circuit 231, Zener diode 239; Paragraph [0016] Line 1-2) coupled to the first DC bus rail [ 223] (Figure 2: Modified Figure 2 of Li below shows a second DC bus rail including an input terminal and a second power supply terminal, a diode coupled to the first DC bus rail), and 
a leg [241+243] coupled to the first DC bus rail [223] between the diode [239] and the first power supply terminal and coupled to the second DC bus rail between the input terminal and the second power supply terminal (Figure 2: Modified Figure 2 of Li below a leg [241+243] coupled to the first DC bus rail [223] between the diode [239] and the first power supply terminal and coupled to the second DC bus rail between the input terminal and the second power supply terminal), the leg including a capacitor [241] and a semiconductor device [243] coupled in series (Energy storage circuit 230 includes current selection circuit 231, Zener diode 239, ultracapacitor 241, switching device 243; Paragraph [0016] Line 1-2); 
transmitting, with the test current injection circuit, a test current to the current sensor; and receiving an output voltage based on the test current (controller 245 is a comparator. Driver 247 is structured to operate switch 233. When the voltage across ultracapacitor 241 is significantly less than the maximum desired voltage, controller 245 is structured to signal driver 247 to close switch 233 to increase the current to ultracapacitor 241. When the voltage across ultracapacitor 241 is equal or in close proximity to the desired voltage, controller 245 is structured to signal driver 247 to open the switch to decrease the current to ultracapacitor 241; Paragraph [0017] Line 7-16).


Regarding claim 18, Li teaches a method, wherein 
wherein the test current is configured to cause an output voltage having a magnitude greater than a short-circuit threshold, and wherein the method comprises determining a health status of a controller including determining whether the controller outputted an open signal to a gate driver in response to the test current injection circuit transmitting the test current (a DC excitation circuit for a synchronous machine, the circuit comprising: a converter structured to receive power from a power source and output DC power; a DC bus including a positive rail and a negative rail, the DC bus structured to receive power from the converter and provide power to a field winding of a synchronous motor; and an energy storage circuit including at least one ultracapacitor structured to receive power from the power source, store the power, and passively provide power to the field winding when the voltage of the DC bus falls below a predetermined level; Paragraph [0045] Line 1-11).

Regarding claim 19, Li teaches a method, wherein 
wherein the test current injection circuit includes a resistor [237] coupled to the first DC bus [223] between the diode [239] and the leg [243+241], wherein the diode [239] is structured to block a load current from conducting through the leg (DC bus 223 which is coupled to converter 221; field winding 227 which is operatively coupled across DC bus 223; and varistor 225 which is operatively coupled across DC bus 223. It shall be appreciated that circuit 220, network 210, and the features and components thereof may include some or all of the structural and functional features described above in connection with DC excitation circuit 130; Paragraph [0015] Line 3-10; Figure 4 shows the second diode), and wherein the semiconductor device includes a second diode arranged to conduct a charging current flowing between the first power supply terminal and the second power supply terminal (In one embodiment, ultracapacitor 241 is an ultracapacitor bank. Device 243 is structured to allow current to pass from ultracapacitor 241 to DC bus 223 but block current from DC bus 223 to ultracapacitor 241. In one embodiment, switching device 243 is a diode; Paragraph [0019] Line 4-8).


Regarding claim 20, Li teaches a method, wherein 
operating the test current injection circuit to transmit the test current to the current sensor occurs after determining the power switch is in a zero current condition (controller 245 is a comparator. Driver 247 is structured to operate switch 233. When the voltage across ultracapacitor 241 is significantly less than the maximum desired voltage, controller 245 is structured to signal driver 247 to close switch 233 to increase the current to ultracapacitor 241. When the voltage across ultracapacitor 241 is equal or in close proximity to the desired voltage, controller 245 is structured to signal driver 247 to open the switch (which is zero current condition as the switch is open) to decrease the current to ultracapacitor 241; Paragraph [0017] Line 7-16).

Regarding claim 21, Li teaches an apparatus for testing a power switch system (backup power for synchronous machine systems and more particularly but not exclusively to a backup power system used to provide power to DC exciter unit during a power failure; Paragraph [0001] Line 1-4; Figure 2: Modified Figure 2 of Li below) the apparatus comprising: 
a test current injection device (Figure 2: Modified Figure 2 of Li shows the test current injection circuit) including: 
a first direct current (DC) bus rail [223] (DC bus 223) including an output terminal and a first power supply terminal (Figure 2: Modified Figure 2 of Li below shows a first direct current (DC) bus rail [223] (DC bus 223) including an output terminal and a first power supply terminal), 
a second DC bus rail including an input terminal and a second power supply terminal (Figure 2: Modified Figure 2 of Li below shows a second DC bus rail including an input terminal and a second power supply terminal, a diode coupled to the first DC bus rail), 
a diode [239] (Energy storage circuit 230 includes current selection circuit 231, Zener diode 239; Paragraph [0016] Line 1-2) coupled to the first DC bus rail [ 223] (Figure 2: Modified Figure 2 of Li below shows a second DC bus rail including an input terminal and a second power supply terminal, a diode coupled to the first DC bus rail), and 
a leg [241+243] coupled to the first DC bus rail [223] between the diode [239] and the first power supply terminal and coupled to the second DC bus rail between the input terminal and the second power supply terminal (Figure 2: Modified Figure 2 of Li below a leg [241+243] coupled to the first DC bus rail [223] between the diode [239] and the first power supply terminal and coupled to the second DC bus rail between the input terminal and the second power supply terminal), the leg including a capacitor [241] and a semiconductor device [243] coupled in series (Energy storage circuit 230 includes current selection circuit 231, Zener diode 239, ultracapacitor 241, switching device 243; Paragraph [0016] Line 1-2);  
wherein the test current injection device is structured to transmit a test current by way of the output terminal (controller 245 is a comparator. Driver 247 is structured to operate switch 233. When the voltage across ultracapacitor 241 is significantly less than the maximum desired voltage, controller 245 is structured to signal driver 247 to close switch 233 to increase the current to ultracapacitor 241. When the voltage across ultracapacitor 241 is equal or in close proximity to the desired voltage, controller 245 is structured to signal driver 247 to open the switch to decrease the current to ultracapacitor 241; Paragraph [0017] Line 7-16).

Regarding claim 22, Li teaches an apparatus, wherein 
the test current injection device is structured to be coupled to a power system including 
a current sensor [235] (resistor 235 as the current sensor because resistor can sense current and functions as a current sensor) coupled in series with the power switch [233] (Current selection circuit 231 includes switch 233 and resistor 235 serially coupled; Paragraph [0016] Line 6-8).

Regarding claim 23, Li teaches an apparatus, wherein 
the apparatus receives an output voltage from the current sensor based on the test current (controller 245 is a comparator. Driver 247 is structured to operate switch 233. When the voltage across ultracapacitor 241 is significantly less than the maximum desired voltage, controller 245 is structured to signal driver 247 to close switch 233 to increase the current to ultracapacitor 241. When the voltage across ultracapacitor 241 is equal or in close proximity to the desired voltage, controller 245 is structured to signal driver 247 to open the switch to decrease the current to ultracapacitor 241; Paragraph [0017] Line 7-16).


Regarding claim 24, Li teaches an apparatus, wherein 
the test current injection circuit comprises a resistor [227] coupled to the first DC bus [223] between the diode [239] and the leg [243+241], wherein the diode is structured to block a load current from conducting through the leg, and wherein the semiconductor device includes a semiconductor switch and a second diode (DC bus 223 which is coupled to converter 221; field winding 227 which is operatively coupled across DC bus 223; and varistor 225 which is operatively coupled across DC bus 223. It shall be appreciated that circuit 220, network 210, and the features and components thereof may include some or all of the structural and functional features described above in connection with DC excitation circuit 130; Paragraph [0015] Line 3-10; Figure 4 shows the second diode), wherein the semiconductor device being arranged to conduct a charging current flowing between the first power supply terminal and the second power supply terminal (In one embodiment, ultracapacitor 241 is an ultracapacitor bank. Device 243 is structured to allow current to pass from ultracapacitor 241 to DC bus 223 but block current from DC bus 223 to ultracapacitor 241. In one embodiment, switching device 243 is a diode; Paragraph [0019] Line 4-8).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 4, 5, 6, 7, 12, 14, 15, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li ‘280 A1 in view of Lin et al. (Hereinafter “Lin”) in the Us patent Application Publication Number US 20190348936 A1.

Regarding claim 2, Li fails to teach a power switch system, wherein the controller determines a health status of the power switch based on a gate leakage current degradation value, an on-resistance degradation value, a gate threshold voltage degradation value, and a drain current saturation degradation value.
Lin teaches brushless synchronous machines with a DC power supply incorporated with the rotor (Paragraph [0001] Line 1-2), wherein
the controller determines a health status of the power switch based on a gate leakage current degradation value, an on-resistance degradation value, a gate threshold voltage degradation value, and a drain current saturation degradation value (semiconductor devices 211-214 are insulated gate bipolar transistors (IGBTs) electrically coupled in an anti-parallel formation with a freewheeling diode. In other embodiments, semiconductor devices 211-214 may include bipolar junction transistors (BJTs), metal-oxide semiconductor field-effect transistors (MOSFETs), gate turn-off thyristors (GTOs), MOS-controlled thyristors (MCTs), integrated gate-commutated thyristors (IGCTs), silicon carbide (SiC) switching devices, gallium nitride (GaN) switching devices, or any other type of switch structured to selectively control the flow of electric current; Paragraph [0024] Line 1-11; Therefore the controller determines the fault of the switches which is the a gate leakage current degradation value, an on-resistance degradation value, a gate threshold voltage degradation value, and a drain current saturation degradation value). The purpose of doing so is to reduce machine noise or vibration, to increase machine responsiveness to fault events or shut down events, to reduce DC power supply complexity, and to increase DC power supply reliability.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Li in view of Lin, because Lin teaches to determine a health status of the power switch based on a gate leakage current degradation value reduces machine noise or vibration, increases machine responsiveness to fault events or shut down events, reduces DC power supply complexity, and increases DC power supply reliability (Paragraph [0001]).

Regarding claim 4, Li teaches a power switch system, comprising 
a controlled voltage circuit including a first resistor coupled in parallel with a second resistor and a switching device, wherein the controlled voltage circuit is structured to output a first gate voltage when the switching device is in a first state and a test gate voltage when the switching device is in a second state, the test gate voltage being less than the first gate voltage, wherein the controller is configured to operate the test current injection circuit to transmit the test current to the current sensor while the controlled voltage circuit is outputting the test gate voltage, receive the output voltage from the current sensor, and determine the drain current saturation degradation value based on the output voltage and a historical output voltage received from the current sensor (More specifically, current selection circuit 231 and switching device 243 and DC bus 249 are coupled to DC bus 223. Current selection circuit 231 includes switch 233 and resistor 235 serially coupled and resistor 237 connected in parallel to switch 233 and resistor 235. Circuit 231 is structured to receive power from DC bus 223 and provide power to coupled DC bus 249 at a faster rate when switch 233 is closed than when switch 233 is open. In a preferred embodiment, resistors 235 and 237 are structured with resistive elements sufficient to prevent inrush current damage to circuit 230; Paragraph [0016] Line 4-14; Li discloses the structure of controlled voltage circuit however does not specifically discloses controlled voltage circuit is structured… however this the manner of use of the controlled voltage circuit. Li discloses the structure and therefore discloses the limitation as the limitation is the manner of use of the controlled voltage circuit).


Regarding claim 5, Li teaches a power switch system, comprising a comparator [245] , 
wherein the comparator is configured to receive the output voltage from the current sensor, compare the output voltage to a reference voltage corresponding to a gate threshold voltage of the power switch, and transmit a high output to the controller while the output voltage exceeds the reference voltage (In a preferred embodiment, controller 245 is a comparator. Driver 247 is structured to operate switch 233. When the voltage across ultracapacitor 241 is significantly less than the maximum desired voltage, controller 245 is structured to signal driver 247 to close switch 233 to increase the current to ultracapacitor 241. When the voltage across ultracapacitor 241 is equal or in close proximity to the desired voltage, controller 245 is structured to signal driver 247 to open the switch to decrease the current to ultracapacitor 241; Paragraph [0017] Line 7-16).

Regarding claim 6, Li teaches a power switch system, comprising:
a gate driver [247];
a resistor coupled between the gate driver [247] and a gate of the power switch [233]; and
a switching device coupled in parallel with the resistor (DC bus 249 is operatively coupled to Zener diode 239, ultracapacitor 241, and controller 245, and structured to connect ultracapacitor 241 and controller 245 in parallel and ultracapacitor 241 and Zener diode 239 in an anti-parallel configuration; Paragraph [0017] Line 1-5); 
wherein the controller [245] is configured to open the switching device while the controller is operating the test current injection circuit to transmit the test current to the current sensor, determine a time delay between transmitting the test current and receiving the high output from the comparator, and determine the gate threshold voltage degradation value based on the time delay and a historical time delay (Controller 245 is structured to measure voltage across ultracapacitor 241 and transmit a signal to operatively coupled driver 247. In a preferred embodiment, controller 245 is a comparator. Driver 247 is structured to operate switch 233. When the voltage across ultracapacitor 241 is significantly less than the maximum desired voltage, controller 245 is structured to signal driver 247 to close switch 233 to increase the current to ultracapacitor 241. When the voltage across ultracapacitor 241 is equal or in close proximity to the desired voltage, controller 245 is structured to signal driver 247 to open the switch to decrease the current to ultracapacitor 241; Paragraph [0017] Line 5-16).

Regarding claim 7, Li teaches a power switch, comprising 
a peak measurement circuit structured to receive the output voltage and output a peak voltage corresponding to a peak current magnitude of the test current, and wherein the controller is configured to determine the on-resistance degradation value based on at least one of the peak voltage and a duration of the high output (Certain forms of the foregoing embodiment comprise while discharging the ultracapacitor operating the synchronous machine in one of a ride through mode and a controlled braking mode. Certain forms comprise monitoring the voltage of the ultracapacitor with a controller and controlling a switch to selectably charge the ultracapacitor. In certain forms the charging the ultracapacitor is accomplished by a passive circuit. In certain forms the current used to charge the ultracapacitor is greater than a current necessary to maintain a desired voltage across the ultracapacitor. In certain forms the maximum voltage (peak measurement) across the ultracapacitor is less than or equal to t; Paragraph [0048] Line 1-15).

Regarding claim 12, Li fails to teach a method, comprising determining a health status of the power switch based on a gate leakage current degradation value, an on-resistance degradation value, a gate threshold voltage degradation value, and a drain current saturation degradation value.
Lin teaches brushless synchronous machines with a DC power supply incorporated with the rotor (Paragraph [0001] Line 1-2), 
comprising determining a health status of the power switch based on a gate leakage current degradation value, an on-resistance degradation value, a gate threshold voltage degradation value, and a drain current saturation degradation value (semiconductor devices 211-214 are insulated gate bipolar transistors (IGBTs) electrically coupled in an anti-parallel formation with a freewheeling diode. In other embodiments, semiconductor devices 211-214 may include bipolar junction transistors (BJTs), metal-oxide semiconductor field-effect transistors (MOSFETs), gate turn-off thyristors (GTOs), MOS-controlled thyristors (MCTs), integrated gate-commutated thyristors (IGCTs), silicon carbide (SiC) switching devices, gallium nitride (GaN) switching devices, or any other type of switch structured to selectively control the flow of electric current; Paragraph [0024] Line 1-11; Therefore the controller determines the fault of the switches which is the a gate leakage current degradation value, an on-resistance degradation value, a gate threshold voltage degradation value, and a drain current saturation degradation value). The purpose of doing so is to reduce machine noise or vibration, to increase machine responsiveness to fault events or shut down events, to reduce DC power supply complexity, and to increase DC power supply reliability.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Li in view of Lin, because Lin teaches to determine a health status of the power switch based on a gate leakage current degradation value reduces machine noise or vibration, increases machine responsiveness to fault events or shut down events, reduces DC power supply complexity, and increases DC power supply reliability (Paragraph [0001]).


Regarding claim 14, Li teaches a method, comprising 
operating a controlled voltage circuit including DC/DC converter, a switching device configured to control an output of the DC/DC converter, and a gate driver to output a first gate voltage based on a first state of the switching device and a test gate voltage based on a second state of the switching device, the test gate voltage being less than a first gate voltage; outputting the first gate voltage while operating the test current injection circuit to transmit the test current to the current sensor; receiving the output voltage from the current sensor; and determining the drain current saturation degradation value based on the output voltage and a historical output voltage received from the current sensor (More specifically, current selection circuit 231 and switching device 243 and DC bus 249 are coupled to DC bus 223. Current selection circuit 231 includes switch 233 and resistor 235 serially coupled and resistor 237 connected in parallel to switch 233 and resistor 235. Circuit 231 is structured to receive power from DC bus 223 and provide power to coupled DC bus 249 at a faster rate when switch 233 is closed than when switch 233 is open. In a preferred embodiment, resistors 235 and 237 are structured with resistive elements sufficient to prevent inrush current damage to circuit 230; Paragraph [0016] Line 4-14; Li discloses the structure of controlled voltage circuit however does not specifically discloses controlled voltage circuit is structured… however this the manner of use of the controlled voltage circuit. Li discloses the structure and therefore discloses the limitation as the limitation is the manner of use of the controlled voltage circuit).

Regarding claim 15, Li teaches a method, wherein 
receiving the output voltage includes receiving, with a comparator, the output voltage from the current sensor, and wherein the method comprises: comparing the output voltage to a reference voltage, and transmitting, with the comparator, a high output while the output voltage exceeds the reference voltage (In a preferred embodiment, controller 245 is a comparator. Driver 247 is structured to operate switch 233. When the voltage across ultracapacitor 241 is significantly less than the maximum desired voltage, controller 245 is structured to signal driver 247 to close switch 233 to increase the current to ultracapacitor 241. When the voltage across ultracapacitor 241 is equal or in close proximity to the desired voltage, controller 245 is structured to signal driver 247 to open the switch to decrease the current to ultracapacitor 241; Paragraph [0017] Line 7-16).

Regarding claim 16, Li teaches a method, comprising:
operating a gate driver [247] and a controlled resistance circuit including: a resistor coupled between the gate driver [247] and a gate of the power switch [233]; and
a switching device coupled in parallel with the resistor (DC bus 249 is operatively coupled to Zener diode 239, ultracapacitor 241, and controller 245, and structured to connect ultracapacitor 241 and controller 245 in parallel and ultracapacitor 241 and Zener diode 239 in an anti-parallel configuration; Paragraph [0017] Line 1-5); 
opening the switching device while the controller is operating the test current injection circuit to transmit the test current to the current sensor; determining a time delay between beginning to transmit the test current and receiving the high output from the comparator; and determining the gate threshold voltage degradation value based on the time delay and a historical time delay. (Controller 245 is structured to measure voltage across ultracapacitor 241 and transmit a signal to operatively coupled driver 247. In a preferred embodiment, controller 245 is a comparator. Driver 247 is structured to operate switch 233. When the voltage across ultracapacitor 241 is significantly less than the maximum desired voltage, controller 245 is structured to signal driver 247 to close switch 233 to increase the current to ultracapacitor 241. When the voltage across ultracapacitor 241 is equal or in close proximity to the desired voltage, controller 245 is structured to signal driver 247 to open the switch to decrease the current to ultracapacitor 241; Paragraph [0017] Line 5-16).

Regarding claim 17, Li teaches a power switch, comprising 
a peak measurement circuit structured to receive the output voltage and output a peak voltage corresponding to a peak current magnitude of the test current, and wherein the controller is configured to determine the on-resistance degradation value based on at least one of the peak voltage and a duration of the high output (Certain forms of the foregoing embodiment comprise while discharging the ultracapacitor operating the synchronous machine in one of a ride through mode and a controlled braking mode. Certain forms comprise monitoring the voltage of the ultracapacitor with a controller and controlling a switch to selectably charge the ultracapacitor. In certain forms the charging the ultracapacitor is accomplished by a passive circuit. In certain forms the current used to charge the ultracapacitor is greater than a current necessary to maintain a desired voltage across the ultracapacitor. In certain forms the maximum voltage (peak measurement) across the ultracapacitor is less than or equal to t; Paragraph [0048] Line 1-15).


Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li ‘280 A1 in view of in view of Lin ‘936 A1, as applied to claim 1 and 11 above and further in view of  Rozman et al. (Hereinafter “Rozman”) in the US Patent Application Publication Number US 20120007428 A1.

Regarding claim 3, the combination of Li and Lin fails to teach, a power switch system, comprising an amplifier, and wherein the controller is configured to receive the output voltage from the amplifier and determine the gate leakage current degradation value based on the output voltage and a historical output voltage received from the amplifier.
Rozman teaches a method of startup of an electric start electrical power generating system (EPGS) (Paragraph [0003] Line 1-2), wherein 
the controller is configured to receive the output voltage from the amplifier and determine the gate leakage current degradation value based on the output voltage and a historical output voltage received from the amplifier [411] in Figure 4 (The output of adder 409 after a limit function becomes a current reference (I_ref) to the current loop that comprises current feedback signal (I_fdbk) from the current sensor 417, error summer 410 and amplifier 411. Pulse width modulator 412 converts controlled voltage out the amplifier 411 output to modulate SAF 414 power switches 418a and 418b via gate drive 413. Synchronous compensator 405 is tuned to cancel or reduce the dominant frequency of the DC bus voltage ripple, while synchronous compensators 406 and 407 are tuned to cancel or reduce the 2.sup.nd and 4.sup.th harmonics of the DC bus voltage ripple respectively; Paragraph [0019] Line 24-34). The purpose of doing so is to modulate the DC bus in response to the current reference, to cancel or reduce the voltage ripple on DC bus to reduce the dominant frequency of the DC bus voltage ripple.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Li and Lin in view of Rozman, because Rozman teaches to receive the output voltage from the amplifier modulate the DC bus in response to the current reference, cancels or reduce the voltage ripple on DC bus, reduces the dominant frequency of the DC bus voltage ripple (Paragraph [0019]).


Regarding claim 13, the combination of Li and Lin fails to teach a method wherein receiving the output voltage includes receive the output voltage from an amplifier, and wherein the method comprises determining the gate leakage current degradation value based on the output voltage and a historical output voltage received from the amplifier.
Rozman teaches a method of startup of an electric start electrical power generating system (EPGS) (Paragraph [0003] Line 1-2), 
wherein receiving the output voltage includes receive the output voltage from an amplifier, and wherein the method comprises determining the gate leakage current degradation value based on the output voltage and a historical output voltage received from the amplifier [411] in Figure 4 (The output of adder 409 after a limit function becomes a current reference (I_ref) to the current loop that comprises current feedback signal (I_fdbk) from the current sensor 417, error summer 410 and amplifier 411. Pulse width modulator 412 converts controlled voltage out the amplifier 411 output to modulate SAF 414 power switches 418a and 418b via gate drive 413. Synchronous compensator 405 is tuned to cancel or reduce the dominant frequency of the DC bus voltage ripple, while synchronous compensators 406 and 407 are tuned to cancel or reduce the 2.sup.nd and 4.sup.th harmonics of the DC bus voltage ripple respectively; Paragraph [0019] Line 24-34). The purpose of doing so is to modulate the DC bus in response to the current reference, to cancel or reduce the voltage ripple on DC bus to reduce the dominant frequency of the DC bus voltage ripple.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Li and Lin in view of Rozman, because Rozman teaches to receive the output voltage from the amplifier modulate the DC bus in response to the current reference, cancels or reduce the voltage ripple on DC bus, reduces the dominant frequency of the DC bus voltage ripple (Paragraph [0019]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Rozman et al. (US 20140265744 A1) discloses, “GENERATOR ARCHITECTURE WITH PMG EXCITER AND MAIN FIELD ROTATING POWER CONVERTER- [0012] In the embodiment shown in FIG. 1, main field rotating power converter 42 includes high-side switch T1r, low-side switch T2r, high-side diode D1r and low-side diode D2r. When switches T1r and T2r are both turned On then the positive DC voltage provided by rotating rectifier is applied to main field winding 94 and allows current to build up in main field winding 94. In particular, a conductive current path is created from the DC output of rotating rectifier 90 through switch T1r to main field winding 94, and then through switch T2r. In response to an overvoltage condition, in which it is desirable to dissipate the main field winding current as quickly as possible, both switches T1r and T2r are turned Off. When switches Tlr and T2r are Off, no conductive path between the positive rail of DC link 40 and the high-side of main field winding 44 or between the negative rail of DC link 40 and the low-side of main field winding 44. As a result, the main field current flows through diodes D1r and D2r and voltage across main field winding 44 becomes negative. As a result, the main field current rapidly decreases to zero as the inductive energy is fed back to rotating power supply components including capacitor CdcR, However Rozman does not disclose a leg coupled to the first DC bus rail between the diode and the first power supply terminal and coupled to the second DC bus rail between the input terminal and the second power supply terminal, the leg including a capacitor and a semiconductor device coupled in series”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866